McCLELLAN, C. J.
Brown is complainant, in, and the Mayor and Aldermen of the city of Birmingham are the respondents to, this bill. Its object and prayer is to enjoin the city authorities from enforcing or attempting to enforce by quasi criminal prosecutions a certain ordinance of the municipality, which the bill alleged to be wholly void. On the exhibition of the bill to the judge of the Tenth, circuit, its prayer for a preliminary injunction was granted, and the writ issued accordingly. Thereupon the respondent filed its answer, and moved the dissolution of the preliminary injunction on the denials of the answer and also for the want of equity in the bill. The chancellor granted the motion on the latter ground, holding that the bill was without equity. Prom this decretal order this appeal is prosecuted.
We discover nothing in the case made by the bill to take it out of the well settled general doctrine that the jurisdiction of courts of equity is purely and exclusively civil; that, of consequence, they are Avithout power to enjoin the commission of threatened crimes on the one hand and to . enjoin threatened prosecutions for the commission of alleged crimes on the other, that violations of State laws and violations of penal municipal ordinances, and prosecutions for both, stand upon the same footing in this connection, and that it is wholly immaterial that the statute or ordinance for an alleged violation of which prosecution is threatened is absolutely void.—Pike County Dispensary v. Brundidge, 130 Ala. 193; Burnett v. Craig, 30 Ala. 135; Moses & Beebe v. Mobile, 52 Ala. 198; Arbuckle v. Blackburn, 113 Fed. 616; Denver v. Beede, (Col. Sup.) 54 Pac. 624; Paulk v. Sycamore, (Ga.), 41 L. R. A. 772; 16 Am. & Eng. Ency. Law, pp. 370-372.
The averment of this bill that the threatened prosecutions, if allowed to proceed, will inflict irreparable damages upon the complainant is beside the mark. If the quasi criminal ordinance for violations of which the prosecutions are about to be instituted is a valid ordinance, the ascription of damages, however irreparable, is, of course, not to the prosecutions in any legal sense but to the complainant’s own voluntary and unlawful *599acts: Criminals have no standing any where to complain of detriment to their persons, business or estates resulting directly or indirectly from their prosecution and conviction. On the other hand, if the ordinance in question is invalid, it is to be assumed that it will be so determined by the court of first instance on the trial of the first prosecution under it, and no more injury be inflicted upon the complainant than is necessarily incident to all prosecutions of alleged offenders who are found to be not guilty; and so far as damages are concerned, there would be the same want of equity in such bill as in one to enjoin the prosecution of an innocent man for the alleged violation of a confessedly valid statute: Criminal and quasi criminal causes cannot in our system of jurisprudence be tried and determined upon such bills, any more where the party proceeded against is innocent for that no statute or law denounces his act as a crime than where he in fact has not committed the criminal act charged, or, indeed where he has in fact committed the criminal act denounced. If he is guilty the criminal courts will punish him, and it may be to his utter undoing in person and estate. If he is not guilty of any offense, either because the act charged is not an offense, or because he has not committed the act, those tribunals will acquit him, and there is an end of it. In either case, whatever damages he in fact sustains from the prosecution are those only to which all citizens must submit in the first instance, looking to the courts of common law for compensation for the malicious wrongs of the prosecutors.
Not only is it true in a legal sense that no damages, irreparable or othemvise, result to a defendant from a bona fide prosecution for an alleged crime, but it is also legally true that if he be innocent, either for that the act charged is not an offense, or for that he did not commit the act, his remedy at law is plain, adequate and complete by way of • establishing and having his innocence adjudged in the criminal court before which he is tried; and for this reason also he has no footing to invoke the chancery court to enjoin the prosecution.
The averment that repeated and numerous prosecutions are threatened is not a sesame to open the gates of *600equity injunctive jurisdiction to tbe complainant, on tbe idea of preventing a multiplicity of suits. Repeated prosecutions will be consequent only upon repeated in - fractions by tbe complainant of tbe ordinance, all of wbicb be can, of course, forestall and avoid by tbe simply desisting from tbe alleged criminal acts pending tbe first prosecution. Moreover, tbe application of tbe doctrine of prevention of multiplicity of suits sought to be made here would involve this general-proposition, that whenever a person is being prosecuted severally for numerous alleged offenses, be may to avoid their multiplicity have all tbe prosecutions enjoined and tbe several cases tried in one proceeding in tbe chancery court. If it be said that tbe multiplicity of actions sought to be prevented is not tbe prosecutions themselves but suits for damages that null result to tbe complainant from the prosecutions, tbe same reply may be suggested. Tbe occasions and necessity for such suits may be avoided by bis simple desistance from repeated violations of tbe ordinance while its validity is being tested in one prosecution.
But apart from all these considerations — or looking to them only as some of tbe reasons underlying tbe broad proposition now to be announced — tbe general rule is that tbe chancery court is wholly without jurisdiction to enjoin such quasi criminal prosecutions however great and irreparable tbe damages to result' from them to the party complaining may in fact be: It is not the sort of case in wbicb tbe court can interfere, though tbe consequences to tbe complainant of allowing tbe prosecutions to proceed may be ever so grievous and irreparable. This statement of the doctrine includes or necessarily leads to tbe proposition that tbe insolvency of tbe municipality under the supposed authority of which tbe prosecutions are to be instituted, and of its officers proceeding therein, is altogether immaterial: The administration of state and municipal governments in the prosecution of alleged violators of their penal laws or of violators of their supposed criminal laws must be left to take its own course in tbe courts ordained to administer those laws, unhindered by courts of equity whose activities are in general strictly confined to mat*601ters of a purely civil nature, and this though, such administration may wrongfully entail damages upon the citizen which are grievous indeed, and beyond all remedy, either because in their nature irreparable or because he is balked of their recovery by the insolvency of those responsible for the prosecutions. There are, it is true, some so-called exceptions to the general rule we have stated, that is, there are some cases in which prosecutions for alleged violations of penal ordinances may be enjoined; but it would perhaps be more apt to say that injunctions in such cases may be granted as incidental and ancillary to the exercise of some acknowledged equity jurisdiction resting upon other bases than the mere harassment of prosecutions under void ordinances than that the cases form an exception to the general rule. Illustrative cases are those in which the criminal proceedings sought to be enjoined are instituted by a party to a suit already pending in a court of equity to try the same right in issue in such suit; those in which the prosecution is against an officer of chancery for an act done in pursuance of the court’s order or decree, and those in which prosecutions under a void ordinance will destroy or impair property rights to the irreparable injury of the owner. The present is obviously not within the first two of these categories. That it is not within the last, but, to the contrary, is covered by the decisions of this court against the equity of such bills in Burnett v. Craig, supra; Moses & Beebe v. Mobile, supra; and Forcheimer v. Mobile, 84 Ala. 126, is demonstrated by and in effect declared in Mobile v. Louisville & Nashville Railroad Co., 84 Ala. 115, 126. No right of property is threatened by the proposed prosecutions, directly or indirectly. Assuming (without at all considering that question) the invalidity of the ordinance, the utmost that will be involved in the prosecutions and arrest of complainant under them will be no more than trespasses to his person, and courts of equity are without power to enjoin threatened trespasses upon the person.—M. & W. P. R. R. Co. v. Walton, 14 Ala. 207; Burnett v. Craig, 30 Ala. 135; and this though such trespass would impinge upon his constitutional rights of life, liberty and *602tbe pursuit of happiness.
It is averred in tbe bill that complainant is a citizen of Virginia, and it seems to be contended in tbe brief that this fact entitled him to tbe relief be prays by force of the Fourteenth amendment to tbe Constitution of tbe United States. We have never understood that amendment to confer upon non-residents of tbe State who are citizens of tbe United States any greater or other privileges or immunities than those enjoyed by tbe citizens of the State, and we believe no suggestion of that sort has ever been made by any court.
Tbe decree of tbe chancellor dissolving tbe injunction must be affirmed.
Affirmed.